TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00526-CR



                                   Anthony Tucker, Appellant

                                                  v.

                                   The State of Texas, Appellee


               FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
       NO. C-1-CR-14-218049, HONORABLE BRANDY MEULLER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellant Anthony Tucker was charged with Driving While Intoxicated. See Tex.

Penal Code § 49.04. A jury convicted him of the charged offense. During a sentencing hearing

before the trial court, the court found that appellant had previously been convicted of driving while

intoxicated and enhanced the offense to a Class A misdemeanor. See id. § 12.21. The Court then

assessed a probated sentence of 365 days in the county jail, probated for two years, and a probated

fine of $2000.

                 Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating

that there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,
488 U.S. 75, 80-82 (1988). Appellant’s counsel has represented to the Court that he provided copies

of the motion and brief to appellant; advised appellant of his right to examine the appellate record,

file a pro se brief, and pursue discretionary review following the resolution of the appeal in this

Court; and provided appellant with a form motion for pro se access to the appellate record along

with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App.

2014). Appellant subsequently filed a pro se brief.

               We have independently reviewed the record and appellant’s pro se brief and

have found nothing that might arguably support the appeal. See Anders, 386 U.S. at 744; Garner,

300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree

with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to withdraw

and affirm the judgment of conviction.1




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case will be forwarded to the
Court of Criminal Appeals. See id. R. 68.7.

                                                   2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Goodwin

Affirmed

Filed: May 2, 2017

Do Not Publish




                                             3